Citation Nr: 9922784	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1965 to April 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for a heart condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  A heart disorder clearly and unmistakably preexisted 
service.

3.  There is no evidence of an increase in severity of the 
veteran's preexisting heart disorder during service.


CONCLUSION OF LAW

A heart disorder, which preexisted service, was not 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1153, (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for a heart disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran has presented a claim 
which is plausible, based on his treatment during service.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Factual Background

The veteran essentially contends that his preexisting heart 
condition was aggravated by physical exercise during boot 
camp.  The service medical records have been obtained and 
associated with the claims file.  They appear to be complete.  

The February 23, 1965 induction examination is negative for 
any indication of heart disease.  Shortly thereafter, 
treatment records show a complaint of chest pain on exercise 
followed by blurred vision, dizziness and losing 
consciousness.  On March 6, 1965, the veteran reported to the 
clinic because he "passed out 4 times today."

In March, a Medical Board proceeding noted the following 
history:

This 17-year old while male had noted 
easy fatigability and inability to keep 
up with the other boys for several years 
and had been unable to participate in 
high school sports.  He came into the 
service . . . and immediately on 
commencing basic training began to 
complain of pain in the chest with 
exertion, followed by dizzy spells and 
fainting.  He was examined by his 
dispensary physician and a heart murmur 
was noted and then referred to the 
hospital for further evaluation.  On 
questioning, the patient states that he 
was told about a heart murmur prior to 
coming into the service when he was 
examined for identical episodes of chest 
pain and fainting by his family 
physician.  

Physical examination revealed a grade II/VI holosystolic 
murmur which radiated up the carotids, particularly the right 
carotid artery.  The veteran's physician was called directly, 
but did not recall having heard a heart murmur.  The 
veteran's condition was noted to be essentially asymptomatic 
on ordinary activity.  On increased activity such as physical 
training or climbing stairs rapidly, he continued to note 
chest discomfort and sensation of faintness.  The diagnosis 
was rheumatic heart disease, inactive, with deformity of the 
aortic valve.  The Medical Board concluded that this 
condition existed prior to service and was not aggravated by 
service.  The veteran was informed of the findings of the 
Medical Board and signed the report without indicating 
disagreement.

In a personal hearing before a hearing officer at the RO in 
September 1998, the veteran testified that he was not unable 
to play sports in school, but just did not like sports.  He 
disputed the service medical records which showed that he had 
been examined in the past by his family doctor for identical 
episodes of chest pain and fainting stating that he had not 
idea how this got into the report.  He then stated that he 
saw a doctor shortly after service, but since then had not 
been under any treatment or medication.

A statement from the veteran's mother was also submitted to 
the RO in support of the claim.  She stated that none of the 
veteran's private doctors had ever said he had a heart 
problem and that she never knew that he had any heart problem 
until he was discharged.

Analysis

First, the Board finds that, although not noted on his entry 
examination, the medical evidence of record clearly and 
unmistakably establishes that a heart disorder preexisted the 
appellant's period of military service.  Not only were the 
symptoms of heart disease manifest so close to the date of 
enlistment that it could not have originated in so short a 
period of time, (See 38 C.F.R. § 3.303(c)), but it was the 
conclusion of the medical Board which examined the veteran 
prior to his discharge that this condition existed prior to 
service.  The Board has noted the veteran's contentions that 
the statements contained in the Medical Board's report were 
in error; however, his arguments in rebuttal of the Medical 
Board's findings initially made some three decades following 
service, and contradicting his own acceptance of these 
findings at the time of his discharge, are unpersuasive.  See 
Gahman v. West, No. 96-1303 (U.S. Vet. App. June 4, 
1999)(Where a Board of Medical Survey found that a 
respiratory condition preexisted and was not aggravated by 
military service, and the veteran was offered an opportunity 
to respond to their findings and chose not to do so, the 
findings of Board of Medical Survey clearly and unmistakably 
rebutted the presumption of soundness).  Based on a review of 
all the evidence of record, including the statements of the 
veteran and his mother, the evidence of a preexisting heart 
disorder is unmistakable, and the presumption of soundness at 
entry has been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(a) (1998); See also Vanerson v. West, 12 Vet. 
App. 254 (1999) (citing WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. ed. 1988 ) that "unmistakable" means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable).

Second, there is no medical evidence of an increase in 
severity of the veteran's heart disorder during service.  The 
Medical Board proceedings show that prior to active service 
he had "easy fatigability and inability to keep up with the 
other boys for several years and had been unable to 
participate in high school sports."  During service, he 
complained of pain in the chest with exertion, followed by 
dizzy spells and fainting.  Although later contradicted by 
the veteran, he indicated at the time a history of identical 
episodes of chest pain and fainting in the past.  Therefore, 
his medical condition during service is not shown to have 
been other than substantially the same as that which existed 
prior to service.  More importantly, it was the conclusion of 
the medical Board that the veteran's rheumatic heart disease 
was not aggravated by his active service.  The 
contemporaneous medical determination is therefore the most 
probative evidence of whether there was any increase in the 
veteran's heart disease.  The Board therefore concludes that 
there is no evidence of an increase in severity of the 
veteran's condition during service and the presumption of 
aggravation does not arise.  38 C.F.R. § 3.306 (1998); 
Paulson v. Brown, 7 Vet. App. 466 (1995).

The only evidence supporting the veteran's claim is his own 
statements.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because it is not shown 
that the veteran is a medical professional, his statements 
are not competent to establish that a heart disorder was 
aggravated during active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Because there is no evidence of increase in the severity of a 
heart disorder during service, the Board need not examine the 
issues of whether the disorder increased beyond the natural 
progression, whether he currently has such a disorder, and 
whether there is a nexus between his current disorder and the 
disorder shown in service.  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

